             Case 2:17-cv-01297-MJP Document 487 Filed 04/23/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          RYAN KARNOSKI, et al.,                         CASE NO. C17-1297 MJP

11                                Plaintiffs,              ORDER REQUIRING
                                                           ADDITIONAL INFORMATION TO
12                 v.                                      COMPLETE IN CAMERA
                                                           PRIVILEGE REVIEW RE
13          DONALD J TRUMP, et al.,                        DOCUMENTS WITHHELD AS
                                                           NON-RESPONSIVE (DKT. NOS.
14                                Defendants.              449, 455, 464)

15

16          THIS MATTER comes before the Court pursuant to the Defendants’ submission of

17   documents for in camera review following the Court’s March 17, 2020 Order granting the

18   Parties’ agreed Motion for Clarification or Reconsideration. (Dkt. No. 464, 467.) Finding that

19   Defendants’ submissions make the Court’s in camera review unnecessarily difficult, the Court

20   ORDERS Defendants to file the following documents by May 1, 2020:

21      (1) The “root” documents to which the claimed privileged family documents were attached;

22      (2) A privilege log that contains the document number of the root document, matching it

23          with the corresponding document number of the family documents submitted for in

24

     ORDER REQUIRING ADDITIONAL INFORMATION TO COMPLETE IN CAMERA PRIVILEGE REVIEW
     RE DOCUMENTS WITHHELD AS NON-RESPONSIVE (DKT. NOS. 449, 455, 464) - 1
              Case 2:17-cv-01297-MJP Document 487 Filed 04/23/20 Page 2 of 3



 1          camera review. This log will also contain the corresponding “PrivWithhold” page ranges

 2          of the documents submitted for in camera review.

 3
                                               Background
 4          On March 4, 2020 the Court ordered Defendants to produce documents withheld on the
 5   grounds of “non-responsiveness” which are part of an otherwise responsive “family group” of
 6   produced material; e.g., Defendants produced a responsive email, but withheld attachments to the
 7   email on grounds of “non-responsiveness.” (Dkt. No. 455 at 3.) On March 13, 2020, the
 8   Defendants submitted a Motion for Reconsideration, informing the Court that “during the course
 9
     of preparing these non-responsive family documents for production, Defendants have discovered
10
     that a small subset of the documents are subject to privilege.” (Dkt. No. 463 at 2.) The Court
11
     granted the Motion, clarifying that Defendants are not required to produce privileged documents.
12
     (Dkt. No. 464.) To evaluate the Defendants’ new privilege claims, the Court ordered Defendants
13
     to produce privilege logs describing each and every privilege asserted and an explanation for
14
     why the Defendants believe each privilege applies. (Id. at 2.) The Court also ordered
15   Defendants to produce the privileged documents for in camera review. (Id.)
16          The Court now finds that Defendants’ privilege log and production lack certain
17   information to facilitate in camera review. (Dkt. Nos. 465, 467.) In reviewing the family group
18   of documents submitted for in camera review, the Court has discovered that Defendants failed to
19   produce the underlying root document to which the family documents were attached. Thus, the
20   Court is unable to conduct a complete review of the issue of compliance and privilege review. In
21   addition, each page of the family documents submitted for in camera review bears a sequentially
22   numbered “Priv.Withhold” page number. However, the privilege log does not contain a column
23

24

     ORDER REQUIRING ADDITIONAL INFORMATION TO COMPLETE IN CAMERA PRIVILEGE REVIEW
     RE DOCUMENTS WITHHELD AS NON-RESPONSIVE (DKT. NOS. 449, 455, 464) - 2
             Case 2:17-cv-01297-MJP Document 487 Filed 04/23/20 Page 3 of 3



 1   with a “PrivWithhold” page range. Because the privilege log is 57 pages long, the lack of

 2   reference to the sequential “PrivWithhold” page range makes review unduly difficult.

 3                                              Conclusion

 4          Accordingly, the Court ORDERS Defendants to produce by May 1, 2020: (1) the “root”

 5   documents to which the claimed privileged family documents were attached, and (2) a revised

 6   privilege log that includes the document number of the root document and the corresponding

 7   document number of the family documents submitted for in camera review. The privilege log

 8   should also include the “PrivWithhold” page ranges of the documents submitted for in camera

 9   review. Further, any future privilege logs for documents withheld based upon an assertion of

10   privilege will contain a column designated “PrivWithold” which will identify the page range of

11   any documents withheld pursuant to a claim of privilege.

12

13

14          The clerk is ordered to provide copies of this order to all counsel.

15          Dated April 23, 2020.



                                                          A
16

17
                                                          Marsha J. Pechman
18                                                        Senior United States District Judge

19

20

21

22

23

24

     ORDER REQUIRING ADDITIONAL INFORMATION TO COMPLETE IN CAMERA PRIVILEGE REVIEW
     RE DOCUMENTS WITHHELD AS NON-RESPONSIVE (DKT. NOS. 449, 455, 464) - 3
